      Case 4:20-cv-03610 Document 18 Filed on 03/26/21 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DIS I RIC I OF'I'EXAS
                                 HOUSTON DIVISION

STATE OF TEXAS                                     §
                                                   §
V.                                                 §     CIVIL ACTION NO: 4:20-CV-03610
                                                   §
ONE 2005 RAYTHEON AIRCRAFT                         §
COMPANYHAWKER800XP                                 §
AIRCRAFT AND ALL LOGS,                             §
CERTIFICATES AND BOOKS                             §
AS LISTED IN PLAINTIFF'S                           §
NOTICE OF SEIZURE                                  §



                       WAIVER OF THE SERVICE OF SUMMONS


        I have received your request to waive service of a summons in this action along with a copy
of the complaint, two copies of this waiver form, and a prepaid means ofretuming one signed copy
of the form to you.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint
in this case.

        I understand that I, or the entity I represent, will keep all defenses or objections to the
lawsuit, the court's jurisdiction, and the venue of the action, but that I waive any objections to the
absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion
under Rule 12 within 60 days from March loth, 2021, the date when this request was sent (or 90
days if it was sent outside the United States). If! fail to do so, a default jud    ent will be entered
against me or the entity I represent.


       Date:
                                                       Signature

       G LP~/l-LJCTS
       Printed Name
                                   LLC .                 tV ~
                                                       Printed Name
                                                                      4£ L-   t.J   ~/J..M> ~

       (Party Waiving Service of Summons)
                                                        S-"I'tY    tJ G.S 7Hel Vlee JJ)
                                                       Address

                                                        dt'CII~f)              PkVI£T.s.J~
                                                       E-mail Address

                                                        7/?'       907-       '117-'
                                                       Telephone Number
